Foote, J. (dissenting):
I dissent and vote for affirmance. The question of defendant’s guilt was clearly a question for the jury as the opinion concedes and as appears from many circumstances pointing to his guilt in addition to those stated. I think the defendant had a fair trial and that the conduct of the district attorney which alone is criticized was not so prejudicial as to justify a reversal. V
Judgment of conviction and order reversed and new trial granted; the said reversal is solely for errors of law and not for errors or questions of fact or as a matter of discretion; this court having reviewed all questions of fact and found no error therein.